Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 09/10/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejection is overcome. 
Claims 1-3 and 5-10 are pending; claim 4 is cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al (WO 2017/037973 A1), which has a filing date of 02/09/2015. However, Examiner will reference its U.S. equivalent: Yamamoto et al (U.S. 2019/0024618). 
Regarding claim 1, Yamamoto teaches an injector (1) for a combustion engine, comprising: a pole piece (51) with a penetrating opening (shown below), an armature (defined by core 41) with a penetrating opening (axial hole 42), a valve needle (31) and a guiding element (defined by member 60) with a guiding portion (defined by bush 52) and a penetrating opening (opening defined by inside volume of the member 60), wherein at least the respective penetrating openings of the pole piece and the guiding element are configured to form a portion of a fluid channel (shown below) for a fluid along a longitudinal axis of the injector (as shown below), the valve needle is arranged at least partially inside the penetrating opening of the armature (as seen in Fig 4, the needle 31 is inside the hole 42 of the armature 41) and is configured to be axially moveable along the longitudinal axis to prevent fluid flow in a closed position of the valve needle and to enable fluid flow in an opened position of the valve needle (as seen in Fig 1, the needle moves up to open and down to close fluid communication to the outside of the injector), the guiding element is arranged with the guiding portion at least partially inside the penetrating opening of the pole piece (as seen in Fig 3, the guiding element 60 is arranged inside the penetrating hole of pole piece 51) with the guiding portion being in contact with the pole piece and having a cylindrical shape (guiding portion 52 is in contact with pole piece 51 and has a cylindrical shape, as seen in Fig 3), the guiding element has a concavely shaped contact surface that abuts an end of the valve need (as seen in Fig 3 and show below, the guiding element 60 houses a cylindrically shaped needle end, therefore the part that mates 
Regarding claim 2, Yamamoto teaches the injector in accordance with claim 1, wherein the guiding element comprises a lower portion (lower part of 60, shown below) being arranged between the guiding portion and the valve needle (lower portion is between guiding portion 52 and the top end of needle 31), and the lower portion comprises at least one flow passage (621) being configured to enable a fluid flow through the injector during operation (as disclosed in par 0099).
Regarding claim 3, Yamamoto teaches the injector in accordance with claim 2, wherein the at least one flow passage extends in radial direction through a sidewall of the guiding element to the penetrating opening of the guiding element (621 is defined on a side wall on the guiding element, see Fig 4 and par 0099).
Regarding claim 5, Yamamoto teaches the injector in accordance with claim 1, wherein the contact surface of the guiding element comprises at least a partially spherical shape (62 is part of the contact surface of guiding element 60 and it is spherical in shape, see Fig 3).  
Regarding claim 8, Yamamoto teaches the injector in accordance with claim 1, wherein the valve needle is partially arranged inside the penetrating opening of the guiding element (as seen in Fig 3, the guiding element’s opening houses the valve needle).  
claim 9, Yamamoto teaches the injector in accordance with claim 1, further comprising an elastic element (spring 71) configured to exert a force on the guiding element to press the guiding element to the valve needle (as seen in Fig 3).  
Regarding claim 10, Yamamoto teaches the injector in accordance with claim 9, wherein the elastic element is arranged inside the penetrating opening of the pole piece (as seen in Fig 3, the opening of pole piece 51 houses the spring 71).

    PNG
    media_image1.png
    682
    911
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (WO 2017/037973 A1) in view of Coldren (U.S. 2014/0034023).
Regarding claims 6, Yamamoto teaches the injector in accordance with claim 1. However, Yamamoto does not teach the injector wherein the guiding element contains a non-iron based material.
Coldren teaches a fuel injector that has a guiding element (retainer 38) made out of aluminum (paragraph 0021), which is a non-iron based material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Coldren to provide the guiding element with a non-iron material such as aluminum because of its corrosion resistance.
Furthermore, it would've been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a non-iron material for the guiding element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice {MPEP 2144.07}. One of ordinary skill would select any suitable material for the guiding element in order to optimize reliability and performance of the injector.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (WO 2017/037973 A1) in view of Dallmeyer et al (U.S. 6,676,043).
claim 7, Yamamoto teaches the injector in accordance with claim 1, wherein the guiding element contains at least one of a diamagnetic material and a paramagnetic material.  
Dallmeyer teaches a fuel injector that has a shell 230 that is made out of diamagnetic stainless steel (col 2, lines 57-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Dallmeyer to provide the guiding element with materials that demonstrate suitable structural and magnetic properties for use in a fuel injector (as disclosed in col 2, lines 57-60 of Dallmeyer).

Response to Arguments
Arguments made against drawing objections are persuasive. The drawings do show the valve needle partially arranged inside the penetrating opening of the guiding element, as Applicant has pointed out. Drawing objections are hereby withdrawn. 
Applicant’s arguments with respect to prior art rejections of claims 1-3 and 5-10 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 09/10/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752